
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 317
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2011
			Mr. Ackerman
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Demanding that Hamas immediately and
		  unconditionally release Israeli soldier Gilad Shalit.
	
	
		Whereas Congress previously expressed its concern for
			 missing Israeli soldiers in Public Law 106–89 (113 Stat. 1305; November 8,
			 1999), which required the Secretary of State to raise the status of missing
			 Israeli soldiers with appropriate government officials of Syria, Lebanon, the
			 Palestinian Authority, and other governments in the region, and to submit to
			 Congress reports on those efforts and any subsequent discovery of relevant
			 information;
		Whereas the House of Representatives passed H. Res. 107 on
			 March 13, 2007, and H. Res. 1359 on June 24, 2010, regarding Gilad Shalit and
			 other Israeli soldiers attacked and captured by terrorists;
		Whereas Israel completed its withdrawal from Gaza on
			 September 12, 2005;
		Whereas, on June 25, 2006, contrary to international
			 humanitarian standards and the most basic standards of humanitarian conduct,
			 Hamas, a State Department designated foreign terrorist organization, together
			 with other allied terrorists, crossed into Israel to attack a military post,
			 killing two soldiers and wounding and kidnapping a third, Gilad Shalit, in a
			 blatantly extortionate effort to coerce the Government of Israel;
		Whereas Hamas, contrary to international humanitarian
			 standards and the most basic standards of humanitarian conduct, has prevented
			 access to Gilad Shalit by competent medical personnel and representatives of
			 the International Committee of the Red Cross;
		Whereas Hamas, contrary to international humanitarian
			 standards and the most basic standards of humanitarian conduct, has failed to
			 provide Gilad Shalit the humane treatment to which all captives are entitled as
			 a fundamental human right;
		Whereas Hamas, contrary to international humanitarian
			 standards and the most basic standards of humanitarian conduct, has refused to
			 provide Gilad Shalit with regular contact with his family or any other party,
			 or to allow his family to know where he is being held;
		Whereas Hamas, contrary to international humanitarian
			 standards and the most basic standards of humanitarian conduct, has compelled
			 Gilad Shalit to appear in video and voice recordings intended to extort and
			 coerce the Government of Israel;
		Whereas Hamas, contrary to the most basic standards of
			 humanitarian conduct, has staged plays and produced cartoons and animated
			 movies that have mocked Shalit, his captivity, and his family, and have
			 promised further kidnappings of Israeli soldiers; and
		Whereas Gilad Shalit has been held in captivity by Hamas
			 for almost 5 years: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)demands
			 that—
				(A)Hamas immediately and unconditionally
			 release Israeli soldier Gilad Shalit; and
				(B)Hamas accede to
			 international humanitarian standards and the most basic standards of
			 humanitarian conduct by—
					(i)allowing prompt access to Gilad Shalit by
			 competent medical personnel and representatives of the International Committee
			 of the Red Cross;
					(ii)providing Gilad
			 Shalit the humane treatment all captives are entitled to as a fundamental human
			 right;
					(iii)facilitating
			 regular communication by Gilad Shalit with his family and allowing his family
			 to know where he is being held; and
					(iv)ceasing to compel
			 Gilad Shalit to appear in video and voice recordings intended to extort and
			 coerce the Government of Israel;
					(2)expresses
			 its—
				(A)vigorous support and unwavering commitment
			 to the welfare, security, and survival of the State of Israel as a Jewish and
			 democratic state within recognized and secure borders;
				(B)strong opposition
			 to participation by Hamas in the Palestinian Authority prior to explicit
			 acceptance by that group of Israel’s right to exist, the cessation of all
			 violence, and the binding commitments made previously by the Palestinian
			 Authority and the Palestine Liberation Organization;
				(C)ongoing concern
			 and sympathy for the family of Gilad Shalit and the families of all other
			 missing Israeli soldiers; and
				(D)full commitment to
			 continue to seek the immediate and unconditional release of Gilad Shalit and
			 other missing Israeli soldiers;
				(3)recalls—
				(A)the barbaric attack on and kidnapping of
			 the bodies of Ehud Goldwasser and Eldad Regev on July 12, 2006, by the
			 Iran-supported terrorist group Hezbollah; and
				(B)the missing
			 Israeli soldiers Zecharya Baumel, Zvi Feldman, and Yehuda Katz, missing since
			 June 11, 1982, Ron Arad, who was captured on October 16, 1986, Guy Hever, last
			 seen on August 17, 1997, and Majdy Halabi, last seen on May 24, 2005;
			 and
				(4)condemns—
				(A)Hamas for the grossly immoral cross-border
			 attack and kidnapping of Gilad Shalit; and
				(B)Iran and Syria,
			 the primary state sponsors and patrons of Hamas, for their ongoing support for
			 international terrorism.
				
